     Case 2:18-cv-10481-FMO-JC Document 187 Filed 01/15/21 Page 1 of 6 Page ID #:1957



1      CHRISTINE NESTOR, Fla. Bar No. 597211
       Email: nestorc@sec.gov
2
       STEPHANIE N. MOOT, Fla. Bar No. 30377
3      Email: moots@sec.gov
       ANDREW O. SCHIFF, Pa. Bar No. 43641
4
       Email: schiffa@sec.gov
5      Attorneys for Plaintiff
       Securities and Exchange Commission
6
       801 Brickell Avenue, Suite 1950
7      Miami, FL 33131
       Telephone: (305) 982-6300
8
       Facsimile: (305) 516-4154
9
       LOCAL COUNSEL
10
       DONALD W. SEARLES, Cal. Bar No. 135705
11     Email: searlesd@sec.gov
       Securities and Exchange Commission
12
       444 S. Flower Street, Suite 900
13     Los Angeles, CA 90071
       Telephone: (323) 965-3398
14
       Facsimile: (213) 443-1904
15
16                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
17
18                                                    CV 18-10481 FMO (JCx)
       SECURITIES AND EXCHANGE
19
       COMMISSION,                                    PLAINTIFF’S UNOPPOSED
20                      Plaintiff,                    MOTION FOR ENTRY OF FINAL
                                                      JUDGMENTS AGAINST CERTAIN
21
                                                      DEFENDANTS
22            vs.
23
       ROBERT DAVIS, JR., et al.
24
25                    Defendants.
26           Plaintiff Securities and Exchange Commission hereby submits this Unopposed
27     Motion for Entry of Final Judgments against Certain Defendants in the forms attached:
28

                                                  1
     Case 2:18-cv-10481-FMO-JC Document 187 Filed 01/15/21 Page 2 of 6 Page ID #:1958



1      Exhibit 1 – Consent of Defendant Andrew R. Andrew (“Andrew”)
2      Exhibit 1A – Proposed Final Judgment as to Andrew
3      Exhibit 2 – Consent of Defendant Paramount Financial Services, Inc., d/b/a Live Abundant
4      (“Live Abundant”)
5      Exhibit 2A – Proposed Final Judgment as to Live Abundant
6      Exhibit 3 – Consent of Defendant Robert S. “Lute” Davis, Jr. (“Davis”)
7      Exhibit 3A – Proposed Final Judgment as to Davis
8      Exhibit 4 – Consent of Defendant Donald Anthony Mackenzie (“Mackenzie”)
9      Exhibit 4A – Proposed Final Judgment as to Mackenzie
10     Exhibit 5 – Consent of Defendant Old Security Financial Group, Inc. (“Old Security”)
11     Exhibit 5A – Proposed Final Judgment as to Old Security
12     Exhibit 6 – Consent of Defendant Gregory W. Anderson (“Anderson”)
13     Exhibit 6A – Proposed Final Judgment as to Anderson
14     Exhibit 7 – Consent of Defendant Balanced Financial, Inc. (“Balanced Financial”)
15     Exhibit 7A – Proposed Final Judgment as to Balanced Financial
16     Exhibit 8 – Consent of Defendant Richard Fritts (“Fritts”)
17     Exhibit 8A – Proposed Final Judgment as to Fritts
18     Exhibit 9 – Consent of Defendant Gregory A. Koch (“Koch”)
19     Exhibit 9A – Proposed Final Judgment as to Koch
20     Exhibit 10 – Consent of Defendant Koch Insurance Brokers, LLC (“Koch Insurance”)
21     Exhibit 10A – Proposed Final Judgment as to Koch Insurance
22     Exhibit 11 – Consent of Defendant Jeffrey L. Wendel (“Wendel”)
23     Exhibit 11A – Proposed Final Judgment as to Wendel
24     Exhibit 12 – Consent of Defendant Wendel Financial Network, LLC (“Wendel Financial”)
25     Exhibit 12A – Proposed Final Judgment as to Wendel Financial
26           The attached Consents and corresponding proposed Final Judgments, if approved by
27     the Court, will resolve this case against only Andrew, Live Abundant, Davis, Mackenzie,
28     Old Security, Anderson, Balanced Financial, Fritts, Koch, Koch Insurance, Wendel, and

                                                   2
     Case 2:18-cv-10481-FMO-JC Document 187 Filed 01/15/21 Page 3 of 6 Page ID #:1959



1      Wendel Financial, in its entirety.
2
3
4
       January 15, 2021                           Respectfully submitted,
5
                                             By: Christine Nestor & Stephanie N. Moot
6                                                Christine Nestor & Stephanie N. Moot
                                                 Counsel for the Plaintiff
7
                                                 nestorc@sec.gov; moots@sec.gov
8                                                FL Bar No. 597211; FL Bar No. 30377
                                                 Telephone: (305) 982-6367; (305) 982-6313
9
10
11
                                        PROOF OF SERVICE
12
       I am over the age of 18 years and not a party to this action. My business address is: U.S.
13
       SECURITIES AND EXCHANGE COMMISSION, 801 Brickell Avenue, Suite 1950,
14     Miami, Florida 33131 Telephone No. (305) 982-6300; Facsimile No. (305) 536-4154. On
15     January 15, 2021, I caused to be served the document entitled Plaintiff’s Unopposed
16     Motion for Entry of Final Judgments against Certain Defendants, on all the parties to this
       action addressed as stated on the attached service list:
17
18     ☐ OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection and
19     mailing today following ordinary business practices. I am readily familiar with this
       agency’s practice for collection and processing of correspondence for mailing; such
20
       correspondence would be deposited with the U.S. Postal Service on the same day in the
21     ordinary course of business.
22
23     ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
       personally deposited with the U.S. Postal Service. Each such envelope was deposited with
24
       the U.S. Postal Service at Los Angeles, California, with first class postage thereon fully
25     prepaid.
26
27
28

                                                   3
     Case 2:18-cv-10481-FMO-JC Document 187 Filed 01/15/21 Page 4 of 6 Page ID #:1960



1      ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility regularly
2      maintained at the U.S. Postal Service for receipt of Express Mail at Los Angeles,
       California, with Express Mail postage paid.
3
4      ☐ HAND DELIVERY: I caused to be hand delivered each such envelope to the office
5      of the addressee as stated on the attached service list.
6
       ☐ UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated by
7
       United Parcel Service (“UPS”) with delivery fees paid or provided for, which I deposited
8      in a facility regularly maintained by UPS or delivered to a UPS courier, at Los Angeles,
9      California.
10
       ☐ ELECTRONIC MAIL: By transmitting the document by electronic mail to the
11
       electronic mail address as stated on the attached service list.
12
13     ☒ E-FILING: By causing the document to be electronically filed via the Court’s
14     CM/ECF system, which effects electronic service on counsel who are registered with the
       CM/ECF system.
15
16     ☐ FAX: By transmitting the document by facsimile transmission. The transmission was
       reported as complete and without error.
17
18     I declare under penalty of perjury that the foregoing is true and correct.
19
20     Date: January 15, 2021                        /s/ Stephanie N. Moot
                                                     Stephanie N. Moot
21
22
23
24
25
26
27
28

                                                     4
     Case 2:18-cv-10481-FMO-JC Document 187 Filed 01/15/21 Page 5 of 6 Page ID #:1961



1                                SEC v. Robert Davis, Jr., et al.
                   United States District Court – Central District of California
2
                               Case No. 2:18-cv-10481-FMO (JC)
3
                                             SERVICE LIST
4
5      Benette L. Zivley, Esq.
       900 E. Pecan Street, Suite 300-#291
6
       Pflugerville, TX 78660
7      Email: bzivley@outlook.com
8
       Jonathan Schwartz, Esq.
9      4640 Admiralty Way, Suite 500
       Marina Del Rey, CA 90292
10
       Email: nasdlaw@aol.com
11     Attorney for Defendants Robert S. Davis, Jr., Donald Anthony Mackenzie and Old
       Security Financial Group, Inc.
12
13     D. Loren Washburn, Esq.
       Jacob Fonnesbeck, Esq.
14
       8 East Broadway, Suite 320
15     Salt Lake City, UT 84111
       Email: lwashburn@smithwashburn.com
16
       jfonnesbeck@smithwashburn.com
17
       Brennan Moss, Esq.
18
       Pia Anderson Moss Hoyt
19     136 E. South Temple, 19th Floor
       Salt Lake City, UT 84111
20
       Email: bmoss@pamhlaw.com
21     Attorneys for Defendants Aaron A. Andrew and Paramount Financial Services, Inc.
22
       Lori Patterson, Esq.
23     Mark D. Griffin, Esq.
       Joshua Tropper, Esq.
24
       Baker, Donaldson, Bearman, Caldwell & Berkowitz, P.A.
25     165 Madison Avenue, Suite 2000
       Memphis, TN 38103
26
       Email: lpatterson@bakerdonalson.com
27     mgriffin@bakerdonaldson.com
28

                                                  5
     Case 2:18-cv-10481-FMO-JC Document 187 Filed 01/15/21 Page 6 of 6 Page ID #:1962



1      Attorneys for Defendants Jeffrey L. Wendel and Wendel Financial Network, LLC,
       Richard Fritts and Fritts Financial, LLC, and Gregory A. Koch and Koch Insurance
2
       Brokers, LLC, Gregory W. Anderson and Balanced Financial, Inc.
3
4
       Derek C. Anderson, Esq. Susie Youn, Esq.
5      Winget, Spadafora & Schwartzberg, LLP
       2440 Junction Place, Suite 101
6
       Boulder, CO 80301
7      Email: Anderson.d@wssllp.com
       Youn.s@wssllp.com
8
       Attorneys for Defendants Marcus Bradford Bray and Bradford Solutions, LLC
9
       Stanley C. Morris, Esq.
10
       Corrigan and Morris LLP
11     12300 Wilshire Boulevard Suite 210
       Los Angeles, CA 90025
12
       310-394-2800
13     Fax: 310-394-2825
       Email: scm@cormorllp.com
14
       Attorney for Defendant Charles Nilosek
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
